UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1799


BENJAMIN JOHNSON,

                  Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., Senior
District Judge. (2:09-cv-00186-HCM-TEM)


Submitted:    September 10, 2009          Decided:   September 14, 2009


Before   KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Benjamin      Johnson   appeals   the   district   court’s    order

dismissing     without     prejudice   his    42   U.S.C.     § 1983     (2006)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Johnson v. Virginia, No. 2:09-cv-00186-HCM-TEM

(E.D. Va. filed June 15, 2009; entered June 16, 2009).                      We

dispense     with   oral    argument   because     the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2